Judgment, Supreme Court, New York County, rendered October 18,1972, convicting defendant, after a jury trial, of possession of a weapon as a felony, unanimously reversed on the law and in the interest of justice and the case remanded for a new trial. Examination of the record herein reveals that the supplemental charge to the jury was coercive in that the deadlocked jury was instructed that it had 10 minutes to arrive at a verdict or, failing thereat, be sequestered in a hotel overnight (see People v. Riley, 20 A D 2d 599). The People on the argument of the appeal did not seriously dispute this contention. In view of this disposition, the court does not consider the remaining issues raised by appellant. Concur—McGivern, P. J., Kupferman, Murphy, Lupiano and Lynch, JJ.